DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Status Of Claims
Claims 1-3, received 7/14/2019, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
The current U.S. application 16/510975 filed on 7/14/2019 is the earliest filed application that discloses all of the limitations of claim 2, drawn to a process for 
Drawings
The drawings were received on 9/29/2019.  These drawings are not acceptable. A drawing sheet including Figures 2(a)-2(e) were not previously presented and therefore, pursuant to 37 C.F.R. 1.121(d) a new drawing sheet including Figures 2(a)-2(e) should include the heading “New Sheet”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 70.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or 

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification does not provide proper antecedent basis for first and second non-imaging inserts as the specification only describes one “insert assembly”, element 860;
The specification does not provide proper antecedent basis for “the outward-facing surface providing at least 80% solar-weighted reflectance to the visible solar spectrum”; and
The specification does not provide proper antecedent basis for a process for producing a heat concentrating mirror of claim 2.
The attempt to incorporate subject matter into this application by reference to 15/544668 on pages 2 and 16 of the specification is ineffective because the application number is not correct.
The attempt to incorporate subject matter into this application by reference to “the various patent applications to which these are parent cases” on page 2 of the specification is ineffective because the patent applications intended to be incorporated by reference are not clearly identified as required by 37 CFR 1.57(c)(2)).
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the 
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
The disclosure is objected to because of the following informalities:
The specification defines “CCC” as both “a compound conical concentrator” and “compound conic concentrators”;
The specification defines “DNI” as both “direct normal radiation” and “direct normal irradiation”;
The specification defines “MLSF” as both “multi-layer frustum” and “multi-layer, staggered frustum”;
The first instances of “PVD”, “IBAD”, “ITM”, “EELS”, “LSMO”, “CTE”, “GENIV” (Gen IV, or Gen four?), “TIG”, “MIG”, and “RMS” should be spelled out;
On page 30 of the specification “roughly 70%(?)” should be corrected.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 recites the limitation “the central optical axis”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 does not positively recite any method steps. Therefore the metes and bounds of the claim cannot be determined.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: Claim 2 does not positively recite any method steps. Therefore the steps necessary for meeting the claim cannot be determined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilliard, U.S. Patent Application Publication Number 2017/0047887 A1 (hereafter Hilliard).
Regarding claim 2, as best understood, Hilliard discloses a process for producing a heat concentrating mirror, including the steps: a.) a series of rings (see at least figures 1-2, element 80, as well as paragraph [0050]), each ring in the form of conical frusta (see at least figures 1-2, element 80, as well as paragraph [0050]), the frusta having solar-reflective interior surfaces (see at least figures 1-2, element 110, as well as paragraph [0063]), the surface aligned so as to form a concentrator cavity space (see at least figures 1-2, the center space of the solar receiver), the rings formed from a multitude of alternating layers of substantially solid material layers, the solid material layers forming edges located in staggered relation to one another (see at least figures 5(a)-8(d), the combination of elements 152, 156, 161 and 162, as well as at least paragraph [0112]). 
Regarding claim 3, Hilliard discloses a heat concentrating mirror, comprising:

b.) a curved element within the cavity space (see at least figures 1 and 7, element 121, as well as paragraph [0059]), the curved element concentrating electromagnetic radiation toward a central receiver element (see at least figures 1 and 11(b), element 11, as well as paragraph [0053]), such that the curved element concentrates the electromagnetic radiation by means of non-imaging concentration (see at least figures 1 and 7, element 121, as well as paragraph [0059]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Meinel et al., U.S. Patent Number 4,337,758 (hereafter Meinel) in view of Gangemi, U.S. Patent Application Publication Number 2009/0205636 A1 (hereafter Gangemi), Murtha, U.S. Patent Number 5,002,379 (hereafter Murtha) and Hilliard, U.S. Patent Application Publication Number 2017/0047887 A1 (hereafter Hilliard).
Regarding claim 1, Meinel discloses a heat concentrating mirror (see at least figure 4), comprising:
a.) a series of rings (see at least figure 4, elements 172, 174, 176 and 178), the rings having solar-reflective interior surfaces (see at least column 7, line 33 through column 8, line 22), the surface aligned so as to form a concentrator cavity space (see at least figure 4, the center space of the solar energy collector);
c.) a second non-imaging insert assembly, the second non-imaging insert assembly comprising an opposed pair of radial, funnel-shaped elements (see at least figure 4, elements 214 and 218), radial elements each having an outward-facing surface (see at least figure 4, elements 216 and 220), the outward-facing surface providing solar-weighted reflectance to the visible solar spectrum (see at least column 7, line 33 
Meinel does not specifically disclose that the rings are in the form of conical frusta; a first non-imaging insert assembly, the non-imaging insert assembly aligned so as to occupy the cavity space formed by the series of conical frusta, the non-imaging assembly comprising a radial array of fins optically separating the concentrator cavity space into at least five separate cavity spaces; the solar-weighted reflectance being at least 80%; or that the pair of radial elements are separate elements. 
However, Gangemi teaches a heat concentrating mirror apparatus (see at least figures 9-15, element 110) wherein a series of reflective rings are used together and each ring is in the form of conical frusta (see at least figures 9-15, elements 118 and 119, as well as paragraph [0039]); Gangemi teaches a first non-imaging insert assembly, and the non-imaging assembly comprising a radial array of fins optically separating the concentrator cavity space into at least five separate cavity spaces (see at least figures 9-15, element 132); and Gangemi teaches all of the reflective elements are mounted as separate elements (see at least elements 132 and 119, as well as paragraphs [0040]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the heat concentrating mirror of Meinel to include the teachings of Gangemi so that the heat concentrating mirror 
Meinel in view of Gangemi does not explicitly disclose that the non-imaging insert assembly is aligned so as to occupy the cavity space formed by the series of conical frusta.
However, Murtha further teaches a reflector assembly apparatus wherein a non-imaging insert assembly frame may be used wherein the assembly frame occupies the cavity space of the reflector (see at least figure 21, element 278).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the heat concentrating mirror of Meinel in view of Gangemi to include the teachings of Murtha so that the non-imaging insert assembly frame is located such that it occupies the cavity space formed by the series of conical frusta, for the purpose of using a known means of providing a support frame to separate reflective elements while having a reasonable expectation for success.

However, Hilliard teaches a solar heat concentrating mirror apparatus wherein the reflective surfaces are specifically disclosed to provide a solar-weighted reflectance to the visible solar spectrum of at least 80% (see at least paragraphs [0005] and [0054] of Hilliard).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the heat concentrating mirror of Meinel in view of Gangemi and Murtha to include the teachings of Hilliard so that the reflecting surfaces provide a solar-weighted reflectance to the visible solar spectrum of at least 80%, for the purpose of using known reflective materials and elements to provide a desirable amount of solar heat reflectance while having a reasonable expectation for success.
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Shifman, US 7435898 B2, discloses a heat concentrating mirror including two curved reflecting elements (see at least figure 1, elements 7 and 9), and a radial funnel shaped element (see at least figure 1, element 26 and/or 34);
Dane, US 4743095, discloses a heat concentrating mirror including a series of ring conical frusta reflective members (see at least figure 1, element 40); and
Fangman et al., US 2011/0017269 A1, a heat concentrating mirror including two curved reflecting elements (see at least figure 1, elements 12, 14 and/or R-14), and two radial funnel shaped elements (see at least figure 1, element 14 and R-14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/18/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872